Citation Nr: 1027917	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Whether the appellant is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1944 to December 
1945.   He died in May 1969.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death, and determined 
that the appellant was competent to manage her VA benefits. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether the appellant is competent for the purpose 
of direct receipt of VA compensation benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1969, due to generalized 
carcinoma.

2.  The Veteran was not service connected for any disability 
during his lifetime.

3.  Generalized carcinoma, first manifested as cancer of the 
rectum with metastasis to a regional lymph node, did not have its 
onset during service, was not manifest within one year of the 
Veteran's separation from service, and was not related to any 
incident of service, including exposure to mustard gas.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.312, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased Veteran's lifetime was not granted.  Id.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

In regard to her cause of death claim, the appellant has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of her claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Required 
notice was completed by a letter dated in May 2005, which 
informed the appellant of all three elements required by the 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial of 
the claim, no disability rating or effective date will be 
assigned, so there can be no possibility of prejudice to her 
under the holding in Dingess/Hartman.  Further, as required by 
Hupp, the VCAA notice was tailored to the appellant's claim; 
however, in light of the fact that the Veteran was not service 
connected for any disease or disability, and had filed no claims 
for service connection prior to his death, no information could 
be provided regarding a previously service-connected condition or 
any conditions not yet service connected.  Therefore, any 
technical notice deficiency was harmless error.  

VA also has a duty to assist the appellant in the development of 
a claim; this duty includes assisting the appellant in the 
procurement of any pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this regard, the Board notes that the Veteran's 
service treatment records have not been associated with the 
claims file.  However, in January 2006, these records were 
formally found to be unavailable as a result of the National 
Personnel Records Center (NPRC) fire of July 1973, after attempts 
to associate such records were made in December 2005.  See 
January 2006 Request for Information.  The Board also 
acknowledges that, in cases where the Veteran's service treatment 
records are unavailable through no fault of his own, there is a 
"heightened duty" to assist in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In this case, the RO has met 
this heightened duty to assist by verifying that the Veteran was 
listed in the Department of Defense's mustard gas registry 
database as a person that was exposed to a full-body field test 
in May 1945, and obtaining all identified private treatment 
records.  Additionally, although there is no indication in the 
claims file that the Veteran received VA treatment for his 
carcinoma, the RO attempted to substantiate the appellant's claim 
by conducting a search for any potentially outstanding VA 
treatment records; however, as indicated in an August 2007 letter 
from the New York Harbor VA Health Care System, no VA medical 
records or information regarding the Veteran could be located.  

Moreover, the Board notes that, in January 2006, the RO requested 
that the appellant 1) provide evidence showing the primary site 
of the Veteran's cancer, 2) submit a copy of the autopsy report 
performed at the time of the Veteran's death, and 3) submit 
authorization and consent to release forms for any private 
treatment facilities at which the Veteran received treatment for 
carcinoma.  The Board acknowledges that, on her February 2007 
substantive appeal, the appellant provided her recollection of 
the primary site of the Veteran's carcinoma and reported that the 
Veteran's primary doctor did not conduct the autopsy.  
Significantly, however, she failed to submit an authorization and 
consent to release form regarding any of the Veteran's private 
treatment and failed to submit a copy of the autopsy report.  In 
this regard, the Board notes that although VA has a statutory 
duty to assist the claimant in developing evidence pertinent to a 
claim, the claimant also has a duty to assist and cooperate with 
VA in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, the Board acknowledges that under 38 U.S.C.A. § 
5103A(d)(2), VA must obtain a medical opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
opinion is required where the record contains competent evidence 
of a current disability, and indicates that the disability or 
symptoms may be associated with military service, but does not 
contain sufficient evidence for the Secretary to make a decision.  
Id.  The statutory duty of VA to assist in developing disability 
claims does not include a duty to provide an appellant with 
medical opinions absent a showing by the appellant of a causal 
connection between the Veteran's disability and his military 
service.  38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 
1381 (Fed. Cir. 2003).  Because there is no competent medical 
evidence of record to suggest a correlation between the Veteran's 
military service and his carcinoma of the rectum with metastasis 
to a regional lymph node and/or generalized carcinoma, VA is not 
obligated to obtain a medical opinion.  See Delarosa v. Peake, 
515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. A § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.

II.  Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran died in May 1969, and according to 
his death certificate, he died of generalized carcinoma.  In this 
regard, the Board notes that, prior to his death, the Veteran was 
treated for carcinoma of the rectum with metastasis to a regional 
lymph node.  At the time of his death, the Veteran was not 
service connected for any disability.  The appellant now claims 
that the Veteran's death was caused by mustard gas exposure 
during military service.  In this regard, she has reported that, 
based in her recollection of the Veteran's illness, the primary 
site of his carcinoma was the lungs, and that the cancer then 
metastasized to his stomach and other internal organs.  

To establish service connection for the Veteran's cause of death, 
the evidence must show that a disability incurred in, or 
aggravated by service, either caused or contributed substantially 
or materially, to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause of death, 
or be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that the disability casually shared in 
producing death, but rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death, or for which service connection 
should have been established.  

Service connection may be granted for a disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may be also established on 
a secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not 
free to ignore the opinion of a treating physician, it is free to 
discount the credibility of that physician's statement.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, as discussed below, because there is no 
competent evidence showing that the Veteran's carcinoma was 
manifest to a degree of 10 percent or more during the first year 
following separation from service in December 1945, service 
connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 
3.309 is not warranted in this case. 

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316.  Pursuant to 
38 C.F.R. § 3.316(a), evidence establishing that the Veteran was 
exposed to the specified vesicant agents during active military 
service and subsequently developed a certain listed disability is 
sufficient to establish service connection for that condition.  
38 C.F.R. § 3.316(a).  Accordingly, where the evidence 
establishes that the Veteran had in-service mustard gas exposure 
and was subsequently diagnosed with one of the listed 
disabilities, the appellant is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure, as that nexus is 
presumed, subject to the regulatory exceptions listed in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); see also Pearlman 
v. West, 11 Vet. App. 443, 446 (1998).

According to the Department of Defense's mustard gas participant 
database, the Veteran was exposed to mustard gas in a full-body 
test on May 10, 1945.  As such, the appellant is entitled to the 
presumption of service connection based on exposure to mustard 
gas during active military service where VA has found a positive 
association between the condition and exposure. 

Under 38 C.F.R. § 3.316(a), VA has determined that a positive 
association exists between 1) full-body exposure to nitrogen or 
sulfur mustard and the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, or 
the following cancers:  nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma of the skin; 2) full-
body exposure to nitrogen or sulfur mustard or Lewisite and the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive pulmonary 
disease; and 3) full-body exposure to nitrogen mustard and the 
subsequent development of acute nonlymphocytic leukemia.

Although VA has found a positive association between certain 
cancers and mustard gas exposure (i.e., nasopharyngeal, 
laryngeal, lung, or squamous cell carcinoma of the skin), 
metastatic cancer of the rectum is not one of the positively 
associated conditions.  In this regard, the Board notes that the 
cause of death listed on the Veteran's death certificate was 
"generalized carcinoma," and accordingly, may have included 
metastasis to the nasopharynx, larynx, or lungs.  However, the 
Board points out that a presumptive cancer, such as lung cancer, 
which develops as a result of a metastasizing non-presumptive 
cancer (i.e., carcinoma of the rectum) may not be service-
connected under 38 C.F.R. § 3.316(a).  See Darby v. Brown, 10 
Vet. App. 243, 246 (1997) (the presumption of service connection 
for lung cancer was rebutted by medical evidence showing that the 
stomach was the primary site); see also Ramey v. Brown, 9 
Vet.App. 40, 44 (1996) (the presumption of service connection for 
liver cancer based on herbicide exposure did not apply because 
the medical evidence revealed that carcinoma of the liver was a 
result of metastasis from colon cancer, rather than from primary 
liver cancer).  Moreover, as discussed in more detail below, 
there is simply no evidence of record showing that the Veteran's 
carcinoma metastasized to the nasopharynx, larynx, or lungs.  
Accordingly, the appellant is not entitled to the presumption of 
service connection based on exposure to mustard gas under 38 
C.F.R. § 3.316(a), and must instead establish that the Veteran's 
carcinoma of the rectum with metastasization to a regional lymph 
node and/or generalized carcinoma had its onset during service or 
is related to an in-service disease or injury.

The evidence does not show, nor does the appellant contend, that 
the Veteran was treated for, or diagnosed with, cancer during 
service.  Rather, a review of the record reveals that the Veteran 
was first diagnosed with cancer of the rectum with metastasis to 
a regional lymph node in April 1967, more than twenty years after 
separation from active military service, and his certificate of 
death indicates that his generalized carcinoma resulted in his 
death two years later, in May 1969.  

Specifically, the Veteran's post-service treatment records 
indicate that, in April 1967, he sought treatment at Brooks 
Memorial Hospital, reporting a six week history of increasing 
bowel difficulties for which he was immediately hospitalized.  A 
rectal examination conducted by Dr. A. D. Heinemann revealed a 
large crater with indurated edges about an inch and a half above 
the sphincter.  Dr. Heinemann noted that the Veteran had good 
lung excursions with no rales and normal ears, nose, and throat.  
Additionally, x-rays of the chest revealed that the Veteran's 
diaphragm was clear and regular and his lung fields were clear.  
At that time, the Veteran reported no history of cancer.  Based 
on his examination of the Veteran, Dr. Heinemann's provisional 
diagnosis was carcinoma of the rectum.  

A May 1967 discharge note written by Dr. D. M. Wheelock indicates 
that the Veteran was admitted to Brooks Memorial Hospital for 27 
days based on his reports of bowel irregularities and a palpable 
mass found in the anterior rectum on examination, which was 
obviously ulcerating carcinoma.  Dr. Wheelock also reported that 
the Veteran had undergone surgical removal of the mass, as well 
as combined abdominal perineal resection.  While Dr. Wheelock 
reported that the specimen was removed quite thoroughly, he 
stated that one of the ten regional lymph nodes revealed evidence 
of metastasis by microscopic diagnosis.  As such, Dr. Wheelock 
recommended that upon discharge, the Veteran undergo follow-up 
care for his carcinoma of the rectum with metastasis to a 
regional lymph node. 

Unfortunately, there is no evidence indicating that the Veteran 
sought further treatment for his carcinoma of the rectum with 
metastasis to a regional lymph node.  Rather the evidence of 
record indicates that he passed away in May 1969 under a 
boardwalk, and that the doctor at the county mortuary who signed 
the death certificate indicated that the cause of death was 
generalized carcinoma.  

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the Veteran's death are not 
met.  Although the appellant contends that the primary site of 
the Veteran's carcinoma was in the lungs, and that his carcinoma 
was related to his exposure to mustard gas during service, she 
has submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(defining competent medical evidence).  In this regard, the 
Board finds that the appellant's opinion is insufficient to 
provide the requisite nexus between the Veteran's underlying 
causes of death, namely carcinoma, and his time in service 
because, as a lay person, the appellant is not competent to 
establish a medical etiology merely by her own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  As such, her statements 
regarding the etiology of the Veteran's carcinoma of the rectum 
with metastasization to a regional lymph node and/or generalized 
carcinoma are merely speculation as to a possible cause as she is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (holding that a 
widow's lay testimony was not competent to establish a medical 
nexus between the Veteran's service-connected eye condition and 
his cause of death); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (holding that a layperson is generally not capable of 
providing opinions on matters requiring medical knowledge, such 
as the condition causing or aggravating the symptoms); see also 
Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Further, although the appellant has stated that, as she recalled, 
the primary site of the Veteran's carcinoma was his lungs, the 
Board finds that her statements are not credible.  Specifically, 
the Board finds that her contentions regarding the primary site 
of the Veteran's cancer are outweighed by the contemporaneous 
medical evidence, which reveal that the primary site of his 
cancer was the rectum.  In this regard, the Board points out that 
the lack of any documented treatment for pharynx, larynx, or lung 
cancer preponderates against a finding that the primary site of 
his cancer was his respiratory system.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  The 
appellant's credibility is further diminished by the fact she is 
currently in the advanced stages of Alzheimer's disease, and as 
such, is not considered to be a reliable historian.  Finally, the 
Court has held that in adjudicating a claim, VA can consider that 
the appellant has a personal interest in the outcome of the 
proceeding and that this may affect the credibility of his 
testimony.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

In sum, the Board finds that there is no competent evidence of 
record showing that the Veteran's cause of death, namely 
carcinoma of the rectum with metastasization to a regional lymph 
node and/or generalized carcinoma, had its onset during active 
service, or within any applicable presumptive period, or was 
related to any in-service disease or injury, including exposure 
to mustard gas.  See 38 U.S.C.A. §§ 1110, 1112.  Rather, the 
evidence shows that he was not diagnosed with carcinoma until 
1969, more than 20 years after separation from service, and at no 
point has a medical opinion linked the onset of this condition to 
his time in service or exposure to mustard gas.  Therefore, the 
Board finds that the criteria for service connection for the 
cause of the Veteran's death are not met and the appellant's 
claim is denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. 5107(b).  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  


ORDER

Service connection for the Veteran's cause of death is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  
The appellant contends that she is incompetent for the purpose of 
receiving direct payment of VA benefits, asserting that she is 
incapable of properly managing her own funds.  In this regard, 
she has indicated that she is bedridden and that it is very 
difficult for her to leave her home to take care of anything.  
Accordingly, she has requested that her son be permitted to 
represent her in managing her VA benefits.  

Under the law, a mentally incompetent person is one who, because 
of injury or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including the capacity to manage 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  
Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the RO will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
38 C.F.R. § 3.353(c).  Determinations relative to incompetency 
should be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, the 
facts relating to commitment or hospitalization, and the holding 
of incompetency.  Id.  In this regard, the Board notes that there 
is a presumption in favor of competency, and where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or manage her own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the appellant is currently in receipt of special 
monthly compensation based on the need for regular aid and 
attendance.  In this regard, the Board notes that the appellant 
has been shown to be unable to walk, feed herself, or use the 
restroom without assistance.  

In an October 1997 letter, Dr. Benjamin Betancourt reported that 
the appellant was 74 years old with a history of coronary artery 
disease, hypertensive cardiovascular disease, chronic anemia, 
cancer of the uterus, status-post radiation therapy to the pelvic 
area, and two angioplasties of the left anterior descending 
coronary artery of the heart.  Dr. Betancourt also reported that 
the appellant had a poor exercise tolerance and intermittent 
claudication and dizziness.  Finally, Dr. Betancourt stated that, 
due to all of these conditions, the appellant was severely 
disabled and unable to get involved in any gainful job.  

The following month, Dr. Betancourt also reported that the 
appellant had coronary artery disease for which she was having a 
stent placed.  He went on to report that she was having 
difficulty with ambulation due to her recurrent dizziness.   

Thereafter, in a December 2005 statement, Dr. Joaquin Davila 
Cintron reported that the appellant was currently in the 
end/advanced stages of Alzheimer's disease and had hypertensive 
cardiovascular disease, obstructive coronary artery disease 
(status post angioplasty and 3 stent placements), vascular heart 
disease, Grade IV coronary heart failure, distinctive peripheral 
vascular disease, carotid artery resection, and severe knee 
osteoarthritis.  Dr. Cintron went on to report that the Appellant 
was unable to walk, feed herself, bathe/tend to hygiene needs, 
tend to the needs of nature, travel, or leave her home without 
aid and assistance.  He also reported that the appellant was 
partially bedridden, used a wheelchair, was able to sit up with 
the help of an aid, and used corrective lenses to see.  Dr. 
Cintron stated that the appellant did not currently require 
nursing home care, however, as she was currently living in her 
own house and had family members to care for her.  Finally, Dr. 
Cintron reported that, due to the appellant's Alzheimer-type 
cognitive deficits, she needed the aid of another person as she 
could not administer her goods or direct others to do so.  

Based on the foregoing, the Board finds that further development 
is necessary before a decision is rendered in this case.  In this 
regard, the Board reiterates that, unless the medical evidence is 
clear, convincing, and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be made 
without a definite expression regarding the question by the 
responsible medical authorities.  38 C.F.R. § 3.353(c).  
Moreover, the Board again notes that there is a legal presumption 
in favor of competency, and that a determination relative to 
incompetency should be based upon all of the evidence of record 
so that there is a consistent relationship between the percentage 
of disability, the facts relating to commitment or 
hospitalization, and the holding of incompetency.  38 C.F.R. 
§ 3.353(d).  As such, while the Board acknowledges Dr. Cintron's 
opinion that the appellant's Alzheimer-type cognitive deficits 
render her unable to administer her goods or direct others to do 
so, the Board also points out that, to date, no treatment records 
pertaining to the appellant's Alzheimer's disease from her 
"responsible doctor(s)" have been associated with the claims 
file, including any treatment records from Dr. Cintron.  
Accordingly, the Board finds that a remand is necessary to obtain 
any outstanding private treatment records pertaining to the 
appellant's Alzheimer's disease.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Additionally, the Board 
finds that, in order to leave no reasonable doubt as to the 
appellant's incompetency, a VA examination addressing whether she 
is competent to handle disbursement of VA funds is necessary in 
this case.  See 38 C.F.R. § 3.353(c); see also 38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain copies of any 
private treatment records regarding the 
appellant's Alzheimer's disease, including 
any treatment records from Dr. Joaquin Davila 
Cintron.   

2.  Thereafter, schedule the appellant for an 
appropriate VA examination to determine 
whether she is competent to handle 
disbursement of VA funds.  The claims folder 
must be made available to and reviewed by the 
examiner.  In providing an opinion as to 
whether the appellant is competent to handle 
disbursement of VA funds, the examiner must 
specifically address the medical evidence 
cited above regarding the appellant's current 
inability to handle her goods and direct 
others to do so, as well as her current 
inability to walk or leave her house unaided.  
All findings and conclusions should be 
supported by a rationale and be set forth in 
a legible report.

3.  Finally, readjudicate the appellant's 
claim.  If the benefits sought on appeal are 
not granted, issue the appellant and her 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


